           Case 2:21-cv-01183-JS Document 5 Filed 03/25/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMONT BODDY,                              :
    Plaintiff,                             :
                                           :
      v.                                   :       CIVIL ACTION NO. 21-CV-1183
                                           :
JENNIFER SIMMONS, et al.,                  :
     Defendants.                           :

                                           ORDER

      AND NOW, this 25th day of March, 2021, upon consideration of Defendant Lamont

Boddy’s Application to Proceed In Forma Pauperis (ECF No. 1) and his pro se Complaint (ECF

No. 2), it is ORDERED that:

      1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

      2. The Complaint is DEEMED filed.

      3. The Complaint is DISMISSED WITHOUT PREJUDICE for lack of subject matter

           jurisdiction for the reasons in the Court’s Memorandum.

      4. The Clerk of Court shall CLOSE this case.

                                           BY THE COURT:


                                            /s/ Juan R. Sánchez
                                           JUAN R. SÁNCHEZ, C.J..
